Mathews, J.,

delivered the opinion of the court.
This is a suit against the defendant, who is marshal of the Uniled States, for the,Eastern District of the State of Louisiana, in which damages are claimed from him, on allegations of negligence and misconduct, in keeping and guarding the steam-boat Saratoga, (of which the plaintiffs were owners) whilst in his custody under seizure, by order of the District Court of the United States, &c.; the boat having been consumed by fire during that period.
The cause was submitted to a jury in the court below, who found a verdict,'for the defendant, and judgment being thereon rendered, the plaintiffs appealed.
The decision of the case depends wholly on matters of fact. We have examined the testimony, and are of opinion that it warrants the verdict and judgment of the court below.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.